                    Case 18-19441-EPK          Doc 1328     Filed 10/07/19    Page 1 of 13



                             IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION


    In re 160 Royal Palm, LLC,                                   Chapter 11 Case
                                                                 Case No. 18-19441-EPK
              Debtor.


              AMENDED KK-PB FINANCIAL, LLC’S OBJECTION TO
      FINAL APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF
    EXPENSES OF SHRAIBERG, LANDAU & PAGE, P.A. AS GENERAL BANKRUPTCY
                 COUNSEL FOR DEBTOR 160 ROYAL PALM, LLC

             KK-PB Financial, LLC (“KK-PB”), by and through its undersigned counsel, files this

amended objection (the “Objection”)1 to the Final Application for Compensation and Reimbursement of

Expenses of Shraiberg, Landau & Page, P.A. as General Bankruptcy Counsel for Debtor 160 Royal Palm, LLC

[ECF No. 1189] (the “Final Fee Application”) in the above-captioned chapter 11 case of 160 Royal

Palm, LLC (the “Debtor”), and in support thereof states as follows:

                                                BACKGROUND
             1.          On September 4, 2018, the Court approved the Debtor’s retention of Shraiberg,

Landau & Page, P.A. (“SLP”) as Debtor’s general bankruptcy counsel [ECF Nos. 20, 55] (the “327(a)

Retention Order”) pursuant to section 327(a) of title 11 of the United States Code (the “Bankruptcy

Code”).

             2.          On September 5, 2019, SLP filed the Final Fee Application seeking a final award

totaling $731,804.47 for fees and expenses incurred as general bankruptcy counsel. [ECF No. 1189].




1
        The amended Objection amends and supersedes KK-PB Financial, LLC’s Objection to Final
Application for Compensation and Reimbursement of Expenses of Shraiberg, Landau & Page, P.A. as General
Bankruptcy Counsel for Debtor 160 Royal Palm, LLC [ECF No. 1286] to provide certain clarifications and
to be consistent with revisions made in other amended objections to final fee applications. A blackline
version reflecting the amendments is attached hereto as Exhibit A.


    AMERICAS 101208652                                  1
                    Case 18-19441-EPK            Doc 1328      Filed 10/07/19     Page 2 of 13



SLP has also filed a separate contingency fee application as special counsel of the Debtor.2 [ECF No.

1150].

                                                    OBJECTION
             1.          SLP’s 327(a) Retention Order—which provides the basis for the Final Fee

Application—was entered under section 327(a) of the Bankruptcy Code. [ECF Nos. 20, 55]. That

section requires that an attorney representing the Debtor must be a “disinterested person.” 11 U.S.C.

§ 327(a).

             3.          But, SLP is not a “disinterested person” as required by section 327(a) of the

Bankruptcy Code because it admits it is a prepetition creditor of the Debtor. See First Interim

Application for Compensation and Reimbursement of Expenses of Shraiberg, Landau & Page, P.A. As General

Bankruptcy Counsel for Debtor 160 Royal Palm, LLC [ECF No. 820, at 24 of 82 (requesting payment of

$6,212.50 for services rendered prepetition on August 1, 2018)]. And the plain language of the

Bankruptcy Code is clear that a “disinterested person . . . is not a creditor[.]” 11 U.S.C. § 101(14)(A).

Under section 328(c) of the Bankruptcy Code, “the court may deny allowance of compensation for

services and reimbursement of expenses” of a section 327(a) professional “if, at any time during such

. . . employment under section 327 . . . such professional person is not a disinterested person.” 11

U.S.C. § 328(c).

             4.          If SLP waives its prepetition fee request of $6,212.50 against the Debtor or,

alternatively, the Court disallows the prepetition fee request, this Objection would be resolved.

                                          RESERVATION OF RIGHTS
             5.          This Objection is submitted without prejudice to, and with a full express reservation

of, KK-PB’s rights relating to this Objection, including modifying and raising additional arguments.




2
             KK-PB has objected to such application by separate objection.
                                                           2
    AMERICAS 101208652
                 Case 18-19441-EPK             Doc 1328      Filed 10/07/19      Page 3 of 13




                                                CONCLUSION
          6.          For the foregoing reasons, the request for prepetition fees in the Final Fee Application

should be denied.

 Dated: October 7, 2019                               WHITE & CASE LLP
 Miami, Florida

                                                  By: /s/ John K. Cunningham
                                                      John K. Cunningham
                                                      Florida Bar No. 542490
                                                      James N. Robinson
                                                      Florida Bar No. 608858
                                                      Fan B. He
                                                      Florida Bar No. 0095597
                                                      Southeast Financial Center, Suite 4900
                                                      200 South Biscayne Boulevard
                                                      Miami, Florida 33131-2352
                                                      Telephone: (305) 371-2700
                                                      Facsimile: (305) 358-5744

                                                      Counsel for KK-PB Financial, LLC




                                                         3
 AMERICAS 101208652
                 Case 18-19441-EPK      Doc 1328       Filed 10/07/19    Page 4 of 13



                                ATTORNEY CERTIFICATION

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for

the Southern District of Florida and I am in compliance with the additional qualifications to practice

in this Court set forth in Local Rule 2090-1(A).



                                           By: /s/ John K. Cunningham
                                               John K. Cunningham




                                                   4
 AMERICAS 101208652
                 Case 18-19441-EPK     Doc 1328      Filed 10/07/19     Page 5 of 13



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this day, the foregoing document was electronically filed with

the Clerk of the Court using CM/ECF. I further certify that the foregoing document is being served

this day on all parties via transmission of Notices of Electronic Filing generated by CM/ECF.




                                           By: /s/ John K. Cunningham
                                               John K. Cunningham




                                                 5
 AMERICAS 101208652
Case 18-19441-EPK   Doc 1328   Filed 10/07/19   Page 6 of 13




            EXHIBIT A
                     Case 18-19441-EPK        Doc 1328      Filed 10/07/19   Page 7 of 13



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE SOUTHERN DISTRICT OF FLORIDA
                                        WEST PALM BEACH DIVISION



    In re 160 Royal Palm, LLC,                                  Chapter 11 Case
                                                                Case No. 18-19441-EPK
               Debtor.


              AMENDED KK-PB FINANCIAL, LLC’S OBJECTION TO
      FINAL APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF
    EXPENSES OF SHRAIBERG, LANDAU & PAGE, P.A. AS GENERAL BANKRUPTCY
                 COUNSEL FOR DEBTOR 160 ROYAL PALM, LLC

             KK-PB Financial, LLC (“KK-PB”), by and through its undersigned counsel, files this

amended objection (the “Objection”)1 to the Final Application for Compensation and Reimbursement of

Expenses of Shraiberg, Landau & Page, P.A. as General Bankruptcy Counsel for Debtor 160 Royal Palm, LLC

[ECF No. 1189] (the “Final Fee Application”)1 in the above-captioned chapter 11 case of 160 Royal

Palm, LLC (the “Debtor”), and in support thereof states as follows:

                                               BACKGROUND
             1.         On September 4, 2018, the Court approved the Debtor’s retention of Shraiberg,

Landau & Page, P.A. (“SLP”) as Debtor’s general bankruptcy counsel [ECF Nos. 20, 55] (the

“327(a) Retention Order”) pursuant to section 327(a) of title 11 of the United States Code (the

“Bankruptcy Code”).

             2.         On September 5, 2019, SLP filed the Final Fee Application seeking a final award

totaling $731,804.47 for fees and expenses incurred as general bankruptcy counsel. [ECF No. 1189].


1
        The amended Objection amends and supersedes KK-PB Financial, LLC’s Objection to Final
Application for Compensation and Reimbursement of Expenses of Shraiberg, Landau & Page, P.A. as General
Bankruptcy Counsel for Debtor 160 Royal Palm, LLC [ECF No. 1286] to provide certain clarifications
and to be consistent with revisions made in other amended objections to final fee applications. A
blackline version reflecting the amendments is attached hereto as Exhibit A.
1
        Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in
the Final Fee Application.


    AMERICAS 98757854101208652                          1
                    Case 18-19441-EPK          Doc 1328     Filed 10/07/19    Page 8 of 13



SLP has also filed a separate contingency fee application as special counsel of the Debtor.2 [ECF

No. 1150].

                                                 OBJECTION
             1.          SLP’s 327(a) Retention Order—which provides the basis for the Final Fee

Application—was entered under section 327(a) of the Bankruptcy Code. [ECF Nos. 20, 55]. That

section requires that an attorney representing the Debtor must be a “disinterested person.” 11

U.S.C. § 327(a).

             3.          But, SLP is not a “disinterested person” as required by section 327(a) of the

Bankruptcy Code because it admits it is a prepetition creditor of the Debtor. See First Interim

Application for Compensation and Reimbursement of Expenses of Shraiberg, Landau & Page, P.A. As General

Bankruptcy Counsel for Debtor 160 Royal Palm, LLC [ECF No. 820, at 24 of 82 (requesting payment of

$6,212.50 for services rendered prepetition on August 1, 2018)]. And the plain language of the

Bankruptcy Code is clear that a “disinterested person . . . is not a creditor,” even for a small

amount.[.]” 11 U.S.C. § 101(14)(A); see also Electro-Wire Prods. v. Sirote & Permutt, P.C. (In re

Prince), 40 F.3d 356, 361 (11th Cir. 1994) (“Sirote cannot possibly qualify as a ‘disinterested person’

under the facts of this case. Sirote was a creditor of the Debtor, albeit for a relatively small amount .

. . .”). “It is well-established that when the statute’s language is plain, the sole function of the

courts—at least where the disposition required by the text is not absurd—is to enforce it according

to its terms.” West v. Smith (In re Cecil), 2012 U.S. Dist. LEXIS 108701, at *13 (M.D. Fla. Aug. 2,

2012) (internal citation omitted). “[A] bankruptcy court that approves the retention of a prepetition

creditor of the estate necessarily abuses its discretion.” Staiano v. Pillowtex, Inc. (In re Pillowtex,

Inc.), 304 F.3d 246, 254 (3d Cir. 2002).

             4. . Under Finding a section 327(a) professional is not a disinterested person at the time of


2
             KK-PB has objected to such application by separate objection.
                                                        2
    AMERICAS 101208652
                 Case 18-19441-EPK            Doc 1328      Filed 10/07/19     Page 9 of 13



his retention is grounds for vacature. E.g., In re McGinty, 119 B.R. 289, 290 (Bankr. M.D. Fla.

1990) (Paskay, J.) (vacating retention of debtor’s section 327(a) counsel). Also, under section 328(c)

of the Bankruptcy Code, “the court may deny allowance of compensation for services and

reimbursement of expenses” of a section 327(a) professional “if, at any time during such . . .

employment under section 327 . . . such professional person is not a disinterested person.” 11

U.S.C. § 328(c) (emphasis added); see also In re Creative Desperation, Inc., 415 B.R. 882, 898

(Bankr. S.D. Fla. 2009) (“Disallowance of fees is appropriate when an attorney is found not to be

disinterested.”)..

          4.          If SLP waives its prepetition fee request of $6,212.50 against the Debtor or,

alternatively, the Court disallows the prepetition fee request, this Objection would be resolved.

                                        RESERVATION OF RIGHTS
          5.          This Objection is submitted without prejudice to, and with a full express reservation

of, KK-PB’s rights relating to this Objection, including modifying and raising additional arguments.




                                                        3
 AMERICAS 101208652
                Case 18-19441-EPK          Doc 1328     Filed 10/07/19    Page 10 of 13




                                             CONCLUSION
          6. Accordingly, KK-PB respectfully requests that the Court grant the relief requested herein

and such further relief as it deems just and appropriate under the circumstances.

          6.          For the foregoing reasons, the request for prepetition fees in the Final Fee

Application should be denied.

 Dated: September 20October 7, 2019               WHITE & CASE LLP
 Miami, Florida
                                              By: /s/ John K. Cunningham
                                                  John K. Cunningham
                                                  Florida Bar No. 542490
                                                  James N. Robinson
                                                  Florida Bar No. 608858
                                                  Fan B. He
                                                  Florida Bar No. 0095597
                                                  Southeast Financial Center, Suite 4900
                                                  200 South Biscayne Boulevard
                                                  Miami, Florida 33131-2352
                                                  Telephone: (305) 371-2700
                                                  Facsimile: (305) 358-5744

                                                  Counsel for KK-PB Financial, LLC




                                                    4
 AMERICAS 101208652
                Case 18-19441-EPK       Doc 1328       Filed 10/07/19    Page 11 of 13




                                ATTORNEY CERTIFICATION

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).


                                            By: /s/ John K. Cunningham
                                                John K. Cunningham




                                                   5
 AMERICAS 101208652
                Case 18-19441-EPK    Doc 1328      Filed 10/07/19     Page 12 of 13




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this day, the foregoing document was electronically filed

with the Clerk of the Court using CM/ECF. I further certify that the foregoing document is being

served this day on all parties via transmission of Notices of Electronic Filing generated by

CM/ECF.



                                         By: /s/ John K. Cunningham
                                             John K. Cunningham




                                               6
 AMERICAS 101208652
   Case 18-19441-EPK     Doc 1328   Filed 10/07/19   Page 13 of 13




                             Summary report:
    Litéra® Change-Pro TDC 10.1.0.700 Document comparison done on
                           10/7/2019 7:03:58 PM
Style name: 2 W&C Standard Set
Intelligent Table Comparison: Active
Original DMS: iw://AMERICAS_DMS/AMERICAS/101120281/4
Modified DMS: iw://AMERICAS_DMS/AMERICAS/101208652/4
Changes:
Add                                                   26
Delete                                                17
Move From                                             1
Move To                                               1
Table Insert                                          4
Table Delete                                          2
Table moves to                                        0
Table moves from                                      0
Embedded Graphics (Visio, ChemDraw, Images etc.)      0
Embedded Excel                                        0
Format changes                                        0
Total Changes:                                        51
